259 A.2d 363 (1969)
Thomas Wayne JOYCE, Appellant,
v.
UNITED STATES, Appellee.
No. 5001.
District of Columbia Court of Appeals.
Argued October 20, 1969.
Decided December 2, 1969.
Joel A. Forkosch, New York City, for appellant.
John Ellsworth Stein, Asst. U. S. Atty., with whom Thomas A. Flannery, U. S. Atty., John A. Terry and John F. Evans, Asst. U. S. Attys., were on the brief, for appellee. Roger E. Zuckerman, Asst. U. S. Atty., also entered an appearance for appellee.
Before HOOD, Chief Judge, and FICKLING and KERN, Associate Judges.
FICKLING, Associate Judge:
The trial court sitting without a jury, found appellant guilty of violating 18 U.S.C. § 700 (1968).[1] The arresting officer testified that on Inauguration Day 1969, at approximately 11:10 a.m., he observed appellant standing with two women at the rear of a crowd five to seven people deep along the Inaugural parade route, at the corner of 15th Street and Pennsylvania Avenue, N.W. Appellant was holding a small American flag approximately 4 inches wide, 6 inches long and attached to a 7-inch wooden post.
He took the flag off the post, tore it, then folded it lengthwise and, with the assistance of one of his friends, tied it to his right index finger and raised his hand with the index and middle finger in a V position and waved it back and forth above his head until the flag became loose, whereupon he tightened it with his teeth and continued to display the V sign.
Appellant's attack on the constitutionality of the statute has been met and rejected in our decision in Hoffman v. United States, D.C.App., 256 A.2d 567 (1969).
Upon a careful examination of the record, we hold that there was sufficient evidence from which the trial court could find beyond a reasonable doubt that appellant knowingly cast contempt upon the flag by publicly mutilating it.
Affirmed.
NOTES
[1]  The pertinent provision provides that

(a) Whoever knowingly casts contempt upon any flag of the United States by publicly mutilating, defacing, defiling, burning, or trampling on it shall be fined not more than $1,000.00 or imprisoned for not more than one year, or both.